Citation Nr: 0721632	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  99-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability. 

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to a rating in excess of 20 percent for 
chronic lumbar sprain with radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1977 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in May 1998 (back disorder) and 
April 2002 (bilateral leg disability). 

The issue of service connection for a left leg disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a right leg disability. 

2.  The veteran's service-connected chronic lumbar sprain 
with radiculopathy
is manifested by no more than moderate limitation of motion 
of the thoracolumbar spine, without evidence of muscle spasm.  
It has not been productive of incapacitating episodes lasting 
four weeks within the past 12 months.  Ankylosis and 
neurological manifestations associated with the service-
connected low back disability have not been shown.  


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's lumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 and 
2003), 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2001, 
August 2005, and March 2006.  The RO specifically informed 
the veteran of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
veteran was essentially told to submit any evidence 
pertaining to his claims.  He was also notified of the type 
of evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

1.  Right Leg Disability

The veteran contends that he currently has a right leg 
disability as a result of a car accident during service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service medical records include a November 1980 record noting 
complaints of right leg pain for one day after hitting his 
right leg against a desk and an assessment of contusion was 
noted.  

VA afforded the veteran a joints examination in January 2002.  
Upon examination of the veteran, it was noted that the 
veteran had normal ambulation without assistive device.  The 
diagnosis was no joints pathology.  

The claim fails because there is no indication of a current 
right leg disability.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  A contusion of the 
right leg was noted during service.  However any disability 
appears to have been acute and transitory, and resolved 
without any residuals as there was no other mention in 
service of such a disability and no current right leg 
disability was found on examination.   Therefore, service 
connection for a right leg disability is not warranted.

While the veteran has suggested that he currently has a right 
leg disability as a result of service, as a lay person, he 
has no competence to give a medical opinion on the diagnosis 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a right leg disability related 
to service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Chronic Lumbar Sprain with Radiculopathy

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change. VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  A 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Id.  A 40 percent rating 
was warranted for lumbosacral strain that was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space; a 
40 percent evaluation was also warranted when only some of 
these symptoms were present if there was also abnormal 
mobility on forced motion.  Id.

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  38 C.F.R. § 
4.71a, DC 5293 (2001).  It warranted a 20 percent rating when 
it was moderate, with recurrent attacks.  Id.  A 40 percent 
rating was warranted for severe intervertebral disc syndrome, 
with recurring attacks with intermittent relief.   Id.  A 60 
percent rating was warranted when the intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, intermittent relief.  Id.  Since this rating code 
contemplates limitation of motion, a separate rating for 
limitation of motion would not be warranted.  VAOPGCPREC 36-
97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for 
evaluation of intervertebral disc syndrome were amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

This regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined. 3 8 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2006).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

        Unfavorable ankylosis of the entire spine (100 percent);

        Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent);

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

The veteran's lumbar spine disability in this case has been 
rated as 20 percent disabling under DC 5292, which 
contemplates moderate limitation of motion of the lumbar 
spine and DC 5295, which contemplates lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. § 
4.71a, DCs 5292, 5295 (2002).  A higher 60 percent rating 
available under DC 5293 required pronounced intervertebral 
disc syndrome (IDS) with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

It has neither been contended nor shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289). Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  A 
January 1997 VA examination report noted normal ambulation 
without assistance or device and that range of motion was 
within normal limits throughout.  A December 1997 VA 
examination report noted normal range of motion.  An April 
1999 VA examination report noted that the veteran used a 
special corset intermittently.  The examiner also noted that 
lumbar sacral spine range of motion was within normal limits 
throughout and slightly painful at the extremes.  On VA 
examination in August 2003, the veteran was observed walking 
with a normal gait and not using any kind of supportive 
device.  He was able to sit in a chair without changing his 
position due to back pain for approximately 15-30 minutes and 
was able to arise from a seated position without problems.  
On range of motion testing, he had forward flexion to 90 
degrees, extension to 35 degrees without pain, lateral 
bending to 30 degrees bilaterally, and rotation to 45 degrees 
bilaterally without pain.  On VA examination in August 2005, 
range of motion testing showed forward flexion to 90 degrees 
(with pain occurring at 90 degrees), extension to 30 degrees, 
right lateral flexion to 30 degrees, left lateral flexion to 
30 degrees (with pain occurring at 30 degrees), right 
rotation to 30 degrees, and left rotation to 30 degrees.  For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
ranges of motion recorded at the above examinations, the 
Board concludes that the veteran's limitation of motion most 
accurately falls within the moderate range.  This is because 
the recorded findings were essentially in the normal ranges 
with pain at the extremes.  Thus, under the old qualitative 
criteria for evaluating limitation of motion of the lumbar 
spine, the veteran's low back disability was no more than 
moderate, for which a 20 percent rating was warranted.  38 
C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular 
criteria of DC 5292 cannot serve as a basis for an increased 
rating in this particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion do not meet the requirements for a 20 
percent rating: forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion not greater than 120 degrees. 38 
C.F.R. 
§ 4.71a, DC 5237 (2006).  Nor does he have muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Thus, the new schedular criteria of DC 
5237 cannot serve as a basis for an increased rating either.

Similarly, when rated under the DC for lumbosacral strain, 
the veteran's low back disability again fails to satisfy the 
qualitative criteria for a rating higher than 20 percent 
under the old version, as well as under the new version.  
Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 38 C.F.R. § 
4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

Under the old schedular criteria of DC 5295, a higher rating 
of 40 percent was not warranted unless there was listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. 
§ 4.71a, DC 5295 (2002).  In this case, while tenderness was 
noted in the November 1997 and April 1999 VA examination 
reports, it was noted to be absent during the August 2005 VA 
examination.  Additionally, various treatment records and VA 
examination reports dated in January 1997, December 1997, 
April 1999, August 2003, and August 2005 did not demonstrate 
evidence of muscle spasm, listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  In fact, the August 2005 
VA examination report specifically noted that that there was 
no muscle spasm, negative straight leg raising on the right, 
positive straight leg raising on the left, and no ankylosis 
of the spine.  Thus, the veteran's low back disability does 
not satisfy the criteria for a higher rating of 40 percent 
under the old criteria of DC 5295.  Under the new schedular 
criteria, the veteran's range of motion does not meet the 
criteria for a higher rating of 40 percent, as discussed 
immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the Board notes that January 1997 VA 
examination report noted that there was no evidence of 
neurological involvement.  The December 1997 VA examination 
report noted 1+ deep tendon reflexes and no sensorimotor 
deficit.  An April 1999 VA examination report noted no 
neurological abnormalities.  The August 2003 VA examination 
report noted positive Waddell sign with axial load, 5/5 
quadriceps, tibialis anterior, gastrocs, and peroneals, 
negative straight-leg raise bilaterally when supine.  Deep 
tendon reflexes were 1+ and symmetric and there was also no 
clonus present.  The examiner also noted that the veteran did 
not exhibit any lower extremity symptom from lumbar spine, 
including nerve impingement or weakness.  The August 2005 
examination report noted that there were no complaints of 
radiating pain on movements, no muscle spasm, no tenderness, 
negative straight leg raising on the right, positive straight 
leg raising on the left, and no ankylosis of the spine.  
Neurological examination showed motor functions within normal 
limits, sensory function within normal limits, right lower 
extremity reflexes revealed knee jerk 1+ and ankle jerk 1+, 
and left lower extremity reflexes revealed jerk 1+ and ankle 
jerk 1+.  The examiner further noted that there was no sign 
of intervertebral disc symptoms with chronic and permanent 
nerve root involvement.  The findings in the medical evidence 
do not support a conclusion that the veteran has 
radiculopathy, or that he has any other neurological symptoms 
amounting to severe recurrent attacks of intervertebral disc 
syndrome with little intermittent relief.  The veteran is 
thus not entitled to an increased rating for his low back 
disability under the criteria of DC 5293, as in effect prior 
to September 23, 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least four weeks but less than 
six during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, the August 2005 examination 
report noted that the veteran had incapacitating episodes as 
often as once a month lasting for 15 days.  During the past 
year, he had 10 incidents of incapacitation for a total of 
120 days.  He indicated that he required bed rest and 
functional impairment included inability to walk and stand 
for long periods of time.  However, there is no evidence that 
the veteran was prescribed bed rest by a physician for more 
than four weeks but less than six weeks.  Prescribed bed rest 
by a physician is a requirement for the higher award, and 
since this kind of evidence is not demonstrated, the veteran 
is not entitled to an increased rating under this version of 
this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination testing in January 1997, the veteran had normal 
ambulation without assistance or device and range of motion 
of the spine was within normal limits throughout.  An April 
1999 VA examination report noted that the veteran used a 
special corset intermittently and lumbar sacral spine range 
of motion was within normal limits throughout and slightly 
painful at the extremes.  On VA examination in August 2003, 
the veteran was observed to walk with a normal gait and did 
not use any kind of supportive device.  He was able to sit in 
a chair without changing his position due to back pain for 
approximately 15-30 minutes and was able to arise from a 
seated position without problems.  On range of motion 
testing, he had forward flexion to 90 degrees, extension to 
35 degrees without pain, lateral bending to 30 degrees 
bilaterally, and rotation to 45 degrees bilaterally without 
pain.  On VA examination in August 2005, range of motion 
testing showed forward flexion to 90 degrees (with pain 
occurring at 90 degrees), extension to 30 degrees, right 
lateral flexion to 30 degrees, left lateral flexion to 30 
degrees (with pain occurring at 90 degrees), right rotation 
to 30 degrees, and left rotation to 30 degrees.  Taken 
together, these ranges of motion do not warrant a rating in 
excess of 20 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula - forward flexion of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine - are not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2006).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2006).

The Board has found that the veteran is not entitled to a 
disability rating in excess of 20 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect prior to September 2002.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  The August 2005 VA examination report noted that 
although joint function of the spine was additionally limited 
by repetitive use manifested by pain, it was not additionally 
limited by repetitive use, fatigue, weakness, lack of 
endurance, and incoordination.  The examiner noted that he 
was unable to determine without resorting to speculation on 
whether pain, fatigue, weakness, lack of endurance, and 
incoordiatnation additionally limited the joint function in 
degrees.  Even considering the effects of pain on use, there 
is no probative evidence that the spine is limited in motion 
to such a degree to warrant an increased rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The question before the Board, then, is whether the 
veteran is entitled to a separate rating for her neurological 
manifestations.  As discussed above, however, no neurological 
manifestations were demonstrated on examination.  
Accordingly, the Board finds that the veteran is not entitled 
to a separate rating for neurological manifestations.

Finally, the veteran has not been hospitalized for his 
disability.  The August 2005 VA examination report noted that 
the veteran missed work twice a week due to his disability.  
However, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).


ORDER


Service connection for a right leg disability is denied.

A rating in excess of 20 percent for chronic lumbar sprain 
with radiculopathy is denied. 


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a left disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The veteran contends that his left leg disability is related 
to his automobile accident in service.  

Service medical records show that the veteran was involved in 
an automobile accident and was hospitalized from January 27, 
1978, to February 8, 1978.  At the time, he complained of 
left lower extremity pain without numbness.  Examination 
revealed a 3+ femoral pulse, right distal pulses, dorsalis 
pedis 1+, left dorsalis 1+, posterior tibial right 3+, left 
2-3+, marked posterior compartment swelling in the left lower 
extremity but the movement of the foot and nerve sensation 
was intact, and significant tenderness in the left popliteal 
fossa.  While hospitalized, it was noted that posterior 
tibial and dorsalis pedis remained full with full sensation 
and ranges of motion of the foot except for some decrease 
dorsiflexion secondary to pain in the calf and popliteal 
fossa.  His treatment was supportive including venogram.  
Additionally, he was seen by physical therapy and he walked 
with some difficulty especially dosiflexion and was 
discharged on crutches.  The final diagnosis included trauma 
to the left lower extremity with considerable swelling of the 
popliteal fossa and possible gastrocnemius injury.  

A February 1978 record noted improvement in the strength of 
left calf and tenderness, ability to walk with foot drop type 
gate, full range of motion in the left knee, full flexion in 
the left ankle, dorsiflexion to neutral only, and impression 
of improvement after gastrocnemius surgery.  In August 1986, 
the veteran complained of occasional sore left knee.      

VA afforded the veteran a joints examination in January 2002.  
Upon examination of the veteran, it was noted that the 
veteran had normal ambulation without assistive device and 
the diagnosis was no joints pathology.  

VA afforded the veteran another examination in October 2004.  
The report noted a diagnosis of status post left leg injury 
with residuals of numbness of the leg and ankle especially 
the 2nd and 3rd toes, and bilateral pes planus with bilateral 
hallux valgus.  There is no indication that the claims folder 
was reviewed in conjunction with the examination.   

The veteran has a current left leg disability as noted in the 
October 2004 VA examination and service medical records 
indicate an injury to the left lower extremity following an 
automobile accident.  Accordingly, a VA examination report 
addressing the etiology of any current left leg disability is 
necessary before the claim can be adjudicated.   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a left leg 
examination to ascertain the nature and 
etiology of any current left 
disability, including specifically, an 
assessment as to whether any current 
left leg disability is etiologically 
related to the in-service notations of 
left leg disability in service.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
left leg disability is causally or 
etiologically related to the veteran's 
period of active service, including the 
in-service automobile accident.  The 
examiner should provide the rationale 
for the opinion provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state. 

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


